Citation Nr: 0705106	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-41 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for a fractured right 5th metacarpal.

2.  Entitlement to a compensable disability rating for a 
right herniorrhaphy.

3.  Entitlement to service connection for a respiratory 
disability.  

4.  Entitlement to service connection for a heart disability, 
to include coronary artery disease.  

5.  Entitlement to service connection for hypertension.

6.  Entitlement to a compensable disability rating for a left 
middle finger fracture.

8.  Entitlement to service connection for an psychiatric 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Jurisdiction over the case was 
subsequently transferred to the New York RO.

A motion to advance this case on the docket due to the 
appellant's age has been granted by the Board.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).

The Board notes that in the VA Form 21-4138, received in June 
2003, the veteran stated that he was "claiming service 
connection for a condition of the testicles."  The St. 
Petersburg RO discussed the evidence with respect to a 
hydrocele noted in the service medical record in the context 
of the service-connected herniorrhaphy residuals, but did not 
actually make a decision with respect to entitlement to 
service connection for a hydrocele or testicular disorder.  
Such a disorder is not currently service connected.  
Accordingly, that issue is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for a 
psychiatric disability and entitlement to a compensable 
disability rating for left middle finger fracture residuals 
are addressed in the REMAND below.


FINDINGS OF FACT

1.  The veteran's fractured right 5th metacarpal is 
manifested by pain, stiffness and swelling of the right 
little finger, with motion limited to 2 inches from the tip 
of the right little finger to the tip of the right thumb.

2.  The veteran's right herniorrhaphy residuals are not 
symptomatic, and there has been no recurrence of the hernia.

3.  Heart disability was not present within a year of service 
discharge and is not etiologically related to service. 

4.  Hypertension was not present within a year of service 
discharge and is not etiologically related to service. 

5.  A respiratory disorder was not present in service and is 
not etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for a fractured right 5th metacarpal have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5227, 5230 (2006).

2.  The criteria for a compensable disability rating for 
right herniorrhaphy residuals have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2006).

3.  Heart disability was not incurred in or aggravated by 
active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Hypertension was not incurred in or aggravated by active 
duty, nor may such incurrence or aggravation be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

5.  A respiratory disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for heart 
disability, respiratory disability and hypertension.  He is 
also seeking increased disability ratings for his service-
connected fractured right 5th metacarpal and right 
herniorrhaphy.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in July 2003, prior to its initial adjudication of the 
claims.  Although the originating agency did not specifically 
request the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, or an effective date for the increased 
ratings sought, the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's heart disorder, respiratory 
disorder, or hypertension.  Consequently, no disability 
rating or effective date will be assigned.  The Board has 
also determined that increased ratings are not warranted for 
the right 5th metacarpal fracture or for right herniorrhaphy 
residuals.  Therefore, no effective date will be assigned.  
Accordingly. the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence. 

The Board notes that the veteran's representative raised an 
issue with the February 2004 VA genitourinary and stomach 
examiners' findings with respect to the veteran's hernia 
residuals.  In the February 2005 informal hearing, the 
representative asserted that the VA examiners did not address 
whether the hernia was "readily reducible and well supported 
by truss or belt," as set out in the rating criteria.  
However, the Board notes that both VA examiners found that 
there was no hernia recurrence.  Thus there is nothing to be 
reduced or supported.  In essence, the findings by both 
February 2004 examiners that there is no recurrent hernia 
obviate the need for further description of a hernia that is 
no longer present.  The Board finds no deficiency in the 
February 2004 examinations and no need for an additional 
examination or opinion.

Although a nexus opinion has not been obtained with respect 
to hypertension, coronary artery disease, a respiratory 
disorder or other claimed heart disorder, in the absence of 
any record of medical diagnosis or treatment in service for 
hypertension or heart disease, and in the absence of any 
competent evidence of asbestos exposure in service upon which 
a medical examiner could base a nexus opinion, any such 
opinion would be necessarily speculative, and would not aid 
the Board in its decision or benefit the veteran.  

Under the circumstances presented in this case, a remand for 
an examination and/or medical opinion would serve no useful 
purpose because such examination and/or opinion is not 
"necessary".  Cf. Charles v. Principi, 16 Vet. App. 370 
(2002).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.  

Legal Criteria

Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served continuously for 90 days or more 
during a period of war and arteriosclerosis or 
cardiovascular-renal disease, including hypertension, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease. M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos- 
related disease can develop from brief exposure to asbestos 
or as a bystander. 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Increased Rating: Right 5th Metacarpal

The veteran is currently assigned a 10 percent rating for 
fracture residuals of the right 5th metacarpal (little 
finger) with deformity, under Diagnostic Code 5225.  The 
Board notes that Diagnostic Code 5225 applies to ankylosis of 
the index finger (2nd finger).  The evidence clearly shows 
that the only service-connected finger of the right hand is 
the 5th finger.  

Diagnostic Code 5227 applies to ankylosis of the ring or 
little finger (4th and 5th digits).  Diagnostic Code 5230 
applies to limitation of motion of the ring or little finger.  
Neither diagnostic code provides for a compensable rating for 
either hand.  It appears that the RO evaluated the veteran's 
5th metacarpal fracture residuals under a code pertaining to 
the 2nd or index finger because that code allows for a 10 
percent rating where there is ankylosis or significant 
limitation of motion.  The veteran has apparently already 
been afforded a higher rating than the schedule allows.  
There is simply no basis under the rating schedule to award a 
rating higher than 10 percent on the basis of limitation of 
motion or ankylosis of the right 5th finger.  

The Board has considered whether there is any other basis to 
grant an increased rating; however, the evidence shows that 
the veteran's primary symptomatology consists of limitation 
of motion and pain associated with motion of the 5th finger.  
An August 2003 VA (hand, thumb and fingers) examination 
showed full passive range of motion of the right 5th finger.  
However, the veteran was unable to touch his right thumb and 
5th finger, leaving a 2 inch gap.  He was also unable to 
touch the tip of the right 5th finger to the palm, leaving a 
2 inch gap.  As noted above, the rating schedule does not 
allow for a compensable rating for limitation of motion or 
complete bony fixation (ankylosis) of the 5th finger.  

With respect to other symptomatology, the August 2003 hands 
examiner found that there were no anatomical defects, 
although a bilateral deviation of the 5th digits was noted.  
Similarly, the bones examiner found no deformity or malunion.  
The veteran told the bones examiner that he had not sought 
medical attention for his right hand since he left service.  
He complained of pain, stiffness and swelling precipitated by 
excessive activity.  On examination, there was tenderness at 
the ulnar surface.  Upon review of the rating schedule, the 
Board can identify no other basis to award an increased 
rating in light of the reported symptomatology, and the 
veteran has not suggested any other basis.

A note under Diagnostic Code 5227 provides for consideration 
of whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  However, in 
this case there is no finding or indication that the 
veteran's right 5th metacarpal fracture has caused limitation 
of motion or interference with other digits.  The veteran was 
unable to touch any of his fingertips to his palm on active 
range of motion testing; however, this was not attributed to 
the right 5th metacarpal.  In any event, as the August 2003 
examiner did not describe any interference with motion of the 
right thumb, or any symptomatology of the right thumb 
independent of the veteran's inability to touch his right 5th 
fingertip to it, a 10 percent rating is the maximum rating 
available for limitation of motion of the index, long, ring, 
and little fingers.  

The Board has considered whether a higher rating is available 
under the De Luca provisions set out above.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is receiving a 10 percent 
evaluation for ankylosis of the right 5th metacarpal.  This 
disability evaluation already exceeds the maximum rating 
allowable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 
5230.  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.  See 
Johnston, 10 Vet. App. at 85.

In sum, in light of the reported symptomatology, the Board 
finds that there is no basis under the rating schedule to 
award a rating higher than 10 percent for the veteran's 
residuals of a right 5th metacarpal fracture.  

Increased Rating: Herniorrhaphy

The veteran is currently assigned a noncompensable disability 
rating for herniorrhaphy residuals under Diagnostic Code 
7338.  Under that code, a noncompensable rating is for 
assignment in the presence of an inguinal hernia that is 
small, reducible, or without true hernia protrusion, or where 
the hernia is remediable without an operation.  The 
provisions of 38 C.F.R. § 4.31 also indicate that a zero 
percent evaluation will be assigned when the symptomatology 
required for a compensable rating is not shown.  38 C.F.R. § 
4.31 (2006).

A 10 percent rating is for assignment under Diagnostic Code 
7338 where there is postoperative recurrence of the hernia 
that is easily reducible and well supported by truss or belt.  
In essence, a rating at the 10 percent level requires a 
recurrent hernia.  In the veteran's case, the medical 
evidence uniformly shows that there is no recurrence.

The veteran was afforded VA stomach and genitourinary 
examinations in February 2004.  He complained to the VA 
stomach examiner of recurrent right groin pain associated 
with lifting and coughing/sneezing.  However, on examination, 
there was no palpable hernia in the inguinal or femoral 
regions.  There were no masses noted.  The genitourinary 
examiner also noted no recurrence of a hernia.  A VA 
outpatient treatment note dated in December 2004 also notes 
"no hernia on examination."  Based on these findings, the 
fundamental requirement for a compensable rating--recurrence-
-is not shown in the veteran's case.  

In sum, in light of the reported symptomatology, the Board 
finds that there is no basis under the rating schedule to 
award a compensable rating for the veteran's hernia 
residuals.  The increased rating sought on appeal is not in 
order.

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the increased ratings sought but has found 
none.  In particular, the Board notes that the February 2004 
examiner stated that the herniorrhaphy scar is well healed.  
There is no contention on the veteran's part or indication in 
the medical evidence that the scar is tender, painful, 
unstable, productive of functional impairment, or otherwise 
disabling.  

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his right 5th finger fracture or hernia 
residuals, and that the manifestations of these disabilities 
are not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the fracture residuals 
would be in excess of 10 percent or that the average 
industrial impairment from the hernia residuals would be to a 
compensable degree.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.  

Service Connection

Service medical records do not show that the veteran was 
treated for complaints related to the heart or respiratory 
system.  They also do not show a diagnosis of a chronic 
cardiovascular or respiratory disorder.  The report of 
examination for discharge in November 1955 shows that the 
veteran's heart, lungs, chest, and vascular system were found 
to be normal on clinical evaluation.  

In addition, there is no diagnosis of hypertension during 
service.  The veteran's blood pressure, recorded at entry 
into service in November 1951, was 142/80.  At separation, in 
November 1955, his blood pressure was 122/84.

With respect to asbestos exposure, there is no evidence 
beyond the veteran's statements that he was exposed to 
asbestos in service.  The VA adjudication manual M21-1, Part 
VI, 7.21 provides that, among the major occupations involving 
exposure to asbestos are mining, milling, work in shipyards, 
insulation work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, military equipment, etc.  
Service aboard a naval vessel is not listed among the major 
occupations involving asbestos exposure. 

The veteran also contends that he worked in a boiler room, 
and aboard ship in the engine room.  He also stated that his 
sleeping quarters aboard ship were near piping covered with 
"material."  However, even conceding that the veteran's 
description of his surroundings is accurate, there is nothing 
independent of his statements to support the assertion that 
he was actually exposed to asbestos, or that such exposure 
could be expected to result or did result in inhalation of 
asbestos fibers.  The veteran is competent to describe his 
activities in service.  However, the veteran has offered no 
evidence to suggest that he has the training or expertise 
necessary to identify asbestos, or to establish that it is at 
least as likely as not that he inhaled asbestos fibers in 
service.  The Board does not believe that identification of 
asbestos fibers is a matter capable of lay observation; nor 
is the more crucial determination of whether asbestos fibers 
were actually inhaled.  

Although the post-service medical evidence of record shows 
that the veteran currently has diagnoses of coronary artery 
disease and hypertension, and that he was diagnosed with a 
pulmonary embolism in 1982, there is no post-service medical 
evidence of such disorders until many years after the 
veteran's discharge from service.  In particular, the Board 
notes that the veteran filed a claim of entitlement to 
service connection in March 1956, shortly after discharge, 
but did not mention any cardiovascular or respiratory 
disorder.  Moreover, the veteran was examined in June 1956 in 
conjunction with his claim, and was found to be clinically 
normal in terms of cardiovascular and respiratory function.  
Blood pressure was 132/80.  The veteran submitted a copy of a 
report of medical history completed in April 1957, which 
shows a notation by the examiner of "definite hypotension 
90/70."  Such a finding is certainly inconsistent with 
hypertension or high blood pressure.

Weighing against entitlement to service connection is the 
fact that the first record of treatment for coronary artery 
disease is dated in April 1982, almost 30 years after 
discharge.  In that record, the veteran's symptoms were said 
to have had their onset in January 1982.  In a February 2004 
VA examination, the veteran reported that he had been on 
medication for anxiety for about 20 years, which would 
roughly correspond to the onset of cardiac symptoms in the 
early 1980's.  The first records of treatment for a 
respiratory disorder and for hypertension do not appear until 
2003.  

Moreover, there is also no medical opinion of record that 
purports to relate any of the currently claimed disorders to 
the veteran's military service.  In essence, the evidence of 
a nexus between the veteran's current heart disorder, 
hypertension, and respiratory disorder and his military 
service is limited to the veteran's own statements.  This is 
not competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board notes that, even if the veteran were found to have 
been involved in an activity involving asbestos, in Dyment, 
13 Vet. App. at 145, the Court found that provisions in the 
predecessor to paragraph 7.21 of VBA Manual M21-1, Part VI, 
did not create a presumption of exposure to asbestos.  
Medical-nexus evidence is required in claims for asbestos 
related disease related to alleged asbestos exposure in 
service.  VA O.G.C. Prec. Op. No. 04-00.  As noted above, 
such evidence is absent here.

The veteran also stated that his cardiologist told him that 
his heart problems started when he was young.  However, such 
a statement, even if accepted as true, does not purport to 
link the disorder to the veteran's military service.  
Moreover, the veteran's account of what a physician 
purportedly said, filtered as it is through a layperson's 
sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Accordingly, 
the Board must conclude that the preponderance of the 
evidence is against the claims.


ORDER

Entitlement to a rating higher than 10 percent for a 
fractured right 5th metacarpal is denied.

Entitlement to a compensable rating for a right herniorrhaphy 
is denied.

Entitlement to service connection for a respiratory 
disability is denied.

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for hypertension is denied.


REMAND

Increased Rating: Left Middle Finger

The veteran is currently assigned a noncompensable disability 
rating for his fracture residuals of the left middle finger 
under Diagnostic Code 5226.  Service medical records show 
that the nature of the service-connected injury is a mid-
shaft fracture of the 2nd phalanx of the left middle finger.  

The only compensable rating available for limitation of 
motion or ankylosis of the middle finger is 10 percent, which 
is for assignment where there is either favorable or 
unfavorable ankylosis, or where there is limitation of motion 
with a gap of one inch (2.5cm) or more between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, or of extension is 
limited by more than 30 degrees.  

The veteran was afforded a VA hands, thumb and finger 
examination in August 2003.  The examiner noted that the 
veteran was unable to touch the tip of his middle finger (3rd 
digit) to his palm, leaving a 3 inch gap.  The examiner also 
noted X-ray evidence of osteoarthritis of all of the 
interphalangeal joints of the left hand.  The RO determined 
that, because the arthritis affected all of the fingers, it 
was not attributable to the left middle finger injury.  The 
RO then concluded that the veteran's limitation of motion was 
attributable to arthritis and not the in-service fracture.  
However, the examiner did not evaluate range of motion for 
any of the other fingers of the left hand (in contrast to the 
right hand, which was fully evaluated) to determine whether 
range of motion for the middle finger was equally limited or 
more limited than that for the other fingers.  Moreover, the 
examiner did not state an opinion as to whether the 
limitation of motion of the left middle finger was 
attributable to arthritis or to the in-service fracture.  As 
the August 2003 VA hands examiner recorded limitation of 
motion that would be compensable under Diagnostic Code 5229 
if attributable to the service-connected disability, the 
Board finds that a medical opinion is necessary.  



Service Connection: Psychiatric Disability

In a June 2003 letter, the veteran stated that his stressful 
duties in the service caused his anxiety disorder.  In a May 
2004 VA outpatient psychiatry note, the veteran was diagnosed 
with post-traumatic stress disorder (PTSD).  Moreover, in a 
February 2004 VA mental disorders examination, the examiner 
stated that the veteran's anxiety and mood disorders are due 
to his general medical condition.  Thus, the evidence clearly 
raises a plausible claim of entitlement to PTSD, as well as a 
secondary service connection claim.  Such claims have not 
been developed or adjudicated by the RO.  

The Board believes that only one issue is involved here, 
namely service connection for a psychiatric disability.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997) [a different 
etiological theory underlying a claimed disorder does not 
constitute a new claim].  Thus, the currently appealed claim 
of entitlement to service connection for a psychiatric 
disorder cannot be adjudicated separately from the PTSD and 
secondary claims, based on alternate theories of entitlement.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his left middle finger disability during 
the period of this claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  The veteran should 
also be informed of the evidence necessary 
to substantiate his PTSD and secondary 
service connection claim, and he should be 
asked to submit or identify any evidence 
pertinent to his claim.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected left middle finger disability.  
The claims folder must be made available 
to and reviewed by the examiner.

In addition to range of motion testing, 
the examiner should provide an opinion 
with respect to whether any or all 
limitation of motion of the left middle 
finger is at least as likely as not (at 
least 50 percent likelihood) attributable 
to the in-service mid-shaft fracture of 
the left middle finger, or whether such 
limitation of motion is more likely 
attributable to non-service connected 
factors.  The examiner is asked to provide 
the rational for his/her opinion.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted with respect to 
the left middle finger claim, and should 
undertake any development determined to be 
warranted with respect to the PTSD and 
secondary service connection claims, to 
include obtaining a medical opinion if 
necessary.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims and 
should specifically address whether 
service connection is warranted for PTSD 
and whether service connection is 
warranted for psychiatric disability on a 
secondary basis.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


